PER CURIAM:
Maria Lourdes Barbara Flores, a native and citizen of the Philippines, seeks review of orders of the Board of Immigration Appeals (Board) denying her motions to reopen. We have reviewed Flores’ arguments and find no abuse of discretion in the Board’s decisions denying her motions to reopen. See 8 C.F.R. § 1003.2(a) (2008); Afanwi v. Mukasey, 526 F.3d 788 (4th Cir.2008). To the extent Flores challenges the underlying decision of the Immigration Judge that was previously affirmed by the Board, those orders have already been reviewed by this court and are otherwise not part of the instant con*698solidated petitions for review. See 8 U.S.C. § 1252(d)(2) (2006); Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995).
Accordingly, we deny in part and dismiss in part the petitions for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITIONS DENIED IN PART AND DISMISSED IN PART.